—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered July 12, 1989, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, and sentencing him as a predicate felony offender to an indeterminate prison term of from IV2 to 15 years, to run consecutively with a sentence of from 6 to 12 years, which he received on the same date for his conviction after a jury trial, of criminal sale of a controlled substance in the second degree, unanimously affirmed.
On August 23, 1987, Officer Morales observed defendant and three men arguing across the street from where he was standing. When defendant shoved one of the other men, the officer broke up the fight. Upon returning to his post, the officer observed defendant point a gun at the man he was fighting with. When the officer ordered defendant to put his hands up, the defendant fled. During the officer’s pursuit of defendant, defendant placed the gun in a garbage bag, which was recovered immediately by the back-up officer.
Defendant’s act of pointing the gun at another individual and inviting him to fight “now” was sufficient to establish defendant’s intent to unlawfully use the gun.
Defendant’s contentions that the People, during their summation, impermissibly argued: that defendant’s testimony was a fabrication, made up after listening to the People’s witnesses; that the jury could use defendant’s testimony, in part, as corroboration of the People’s case; that if the police wanted to frame the defendant, they would have done “a better job”; and that the issues raised by defense counsel were false ones, are without merit. These comments were responsive to defense counsel’s summation, and therefore proper. (People v Galloway, 54 NY2d 396.) Concur — Murphy, P. J., Sullivan, Carro, Wallach and Kupferman, JJ.